DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement filed 11 October 2022 fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because line item 4 under the Non-patent Literature Documents fails to include a date.  It has been placed in the application file, but the information referred to therein has not been considered as to the merits.  Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 23 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 16 and 19 of U.S. Patent No.10,856,065. Although the claims at issue are not identical, they are not patentably distinct from each other because both disclose a method forming an earpiece from a modable material on an inter-auricular support with the pending claims being broader in nature.


Pending Application 17/854347
U.S. Patent No. 10,856,065
23.  A method of making an earpiece, comprising: configuring an intra-auricular support having an outer surface opposite an inner surface each extending to an intra-auricular support peripheral edge; extending a projection element outward of said inner surface of said intra-auricular support; disposing a flexible body about said projection element, said flexible body disposable inside of an external ear canal of an ear concurrent with said intra-auricular support engaged to an auricle of said ear; and providing a moldable earpiece material adapted to mold about said intra- auricular support to conform to said auricle of said ear, said moldable earpiece material curable in a fixed configuration of said earpiece.
16. A method, comprising: pressingly engaging a moldable earpiece material to an intra-auricular support, said intra-auricular support including: an outer surface opposite an inner surface each extending to an intra-auricular support peripheral edge; and an intra-auricular support conduit open between said inner surface and said outer surface of said intra-auricular support, said intra-auricular support conduit configured to releasably retain an in-ear device; moldably forming said moldable earpiece material about said intra-auricular support or said intra-auricular support conduit; conforming said moldable earpiece material to an auricle of an ear; curing said moldable earpiece material to provide a fixed configuration of said earpiece; and releasably retaining an in-ear device in said intra-auricular support conduit.


19. The method of claim 16, wherein said intra-auricular support further comprises: a projection element extending outward of said inner surface of said intra-auricular support; and a flexible body disposed about said projection element, said flexible body disposable configured to insert inside of an external ear canal of an ear concurrent with said intra-auricular support engaged to an auricle of said ear.


Allowable Subject Matter
Claim 58 is allowed.
Claims 23-41 are allowed pending the approval of a properly submitted terminal disclaimer.
The following is an examiner’s statement of reasons for allowance: Independent claim 23 identifies the uniquely distinct feature of a method of making an earpiece, comprising: configuring an intra-auricular support having an outer surface opposite an inner surface each extending to an intra-auricular support peripheral edge; and providing a moldable earpiece material adapted to mold about said intra-auricular support to conform to said auricle of said ear, said moldable earpiece material curable in a fixed configuration of said earpiece in combination with all the disclosed limitations of claim 23.
Independent claim 58 identifies the uniquely distinct feature of a method of making an earpiece, comprising: configuring an intra-auricular support having an outer surface opposite an inner surface each extending to an intra-auricular support peripheral edge; and providing a moldable earpiece material adapted to mold about said intra-auricular support to conform to said auricle of said ear, said moldable earpiece material curable in a fixed configuration of said earpiece, said moldable earpiece material comprises ethylene vinyl acetate in combination with all the disclosed limitations of claim 58.
The closest prior art, Smith et al. (US 20120057739) discloses an earpiece, comprising an intra-auricular support having an outer surface opposite an inner surface each extending to an intra-auricular support peripheral edge, a projection element extending outward of said inner surface of said intra-auricular support and a flexible body disposed about said projection element, said flexible body disposable inside of an external ear canal of an ear concurrent with said intra-auricular support engaged to an auricle of said ear but fails to teach providing a moldable earpiece material adapted to mold about said intra-auricular support to conform to said auricle of said ear, said moldable earpiece material curable in a fixed configuration of said earpiece; Quinlisk (US 20090041287) discloses an earpiece comprising a substrate and a projection element extending outward from the substrate, a moldable earpiece material moldable about said substrate to conform to said auricle of said ear curable in a fixed configuration of said earpiece but fails to teach an intra-auricular support having an outer surface opposite an inner surface each extending to an intra-auricular support peripheral edge and providing a moldable earpiece material adapted to mold about said intra-auricular support to conform to said auricle of said ear, said moldable earpiece material curable in a fixed configuration of said earpiece; Staab et al. (US 8657064) discloses an earpiece with a security ring support made from a moldable material that fits in the concha bowl and an electronic portion mounted in the security ring but fails to teach an intra-auricular support having an outer surface opposite an inner surface each extending to an intra-auricular support peripheral edge and providing a moldable earpiece material adapted to mold about said intra-auricular support to conform to said auricle of said ear, said moldable earpiece material curable in a fixed configuration of said earpiece; Solomito et al. (US 8184838) discloses a moldable earpiece material comprising a one-part moldable earpiece material but fails to teach an intra-auricular support having an outer surface opposite an inner surface each extending to an intra-auricular support peripheral edge and providing a moldable earpiece material adapted to mold about said intra-auricular support to conform to said auricle of said ear. The prior art fails to anticipate or render the independent claims obvious.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN ENSEY whose telephone number is (571)272-7496. The examiner can normally be reached Monday 7:00-3:30, Tuesday, Thursday, Friday 7:00-2:30 Wednesday - Off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fan Tsang can be reached on 571-272-7547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Any response to this action should be mailed to:
                        Commissioner of Patents and Trademarks
                        P.O. Box 1450
                        Alexandria, Va.  22313-1450
        Or faxed to:
                    (571) 273-8300, for formal communications intended for entry and for 
                     informal or draft communications, please label “PROPOSED” or “DRAFT”.
                                Hand-delivered responses should be brought to: 

                         Customer Service Window 
                         Randolph Building 
                         401 Dulany Street 
                         Arlington, VA 22314

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN ENSEY/
Primary Examiner, Art Unit 2653                                                                                                                                                                                            17 December 2022